Title: To George Washington from the Germantown, Pennsylvania, School Trustees, 6 November 1793
From: Germantown, Pennsylvania, School Trustees
To: Washington, George


          
            Sir
            [Germantown, Pa.] Novr 6th 1793
          
          The trustees of the public School of German-town have the honor to wait upon the
            President with a respectful tender of the school buildings for the accommodation of
            Congress, should they convene at this place.
          To judge of the other inhabitants of German-town from our own motives, it cannot be
            questioned they would on this occasion strive to make it as convenient a residence as
            possible.
          On the permanence of our general Government and the safety of it’s supporters and
            defenders, rests, under God in our view, whatever we hold most valuable.
          It has been our fortune, Sir, to see you in many Seasons of difficulty & danger,
            always surmounting them, & even now fortifying with your presence, the good spirit
            of the Union, lately humbled by the calamity in Philadelphia; an aleveviation of which
            we participate, doubtless in common with the Survivors of the City, in consequence of
            your propitious return to this State.
          
          
            
              Henry Hill
              }
              Trustees
            
            
              Saml Ashmead
            
            
              Joseph Ferree
            
            
              Christian Schneider
            
            
              Samuel Mechlin
            
          
        